DETAILED ACTION
This final Office action is in reply to the response received on October 20, 2021. Claims 1-3 are pending, currently amended, and are in independent form. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly amended subject matter of claim 1 includes “wherein the at least a portion of the game information to be distributed is distributed by posting the at least a portion of the game information to the social networking server” – the examiner submits this particular amendment is unclear because the term “the at least a portion of the game information to be distributed is distributed” is unclear because claim 1 specifies that “the at least a portion of the game information” has already been distributed because claim 1 (lines 28-29) recites “distribute at least a portion of the game information to the at least one user device”. Thus, “the at least a portion of the game information to be distributed” lacks antecedent basis. To overcome this rejection, the examiner suggests to amend the limitations at issue as follows: 
is also posted 


Claim 2 (lines 19-21) includes “distributing at least a portion of the game information from the game of chance to the at least one remote user device, wherein the distributing includes at least posting the at least a portion of the game information to the social networking server” – the examiner submits this is unclear because it is unclear how the distribution of game information to a remote user device can “include” posting the game information to a social networking server. To overcome this rejection, the examiner suggests to amend the limitations at issue as follows: 
distributing at least a portion of the game information from the game of chance to the at least one remote user device, 
posting the at least a portion of the game information to the social networking server,


Amended claim 3 includes “distribute at least a portion of the game information to the at least one user device wherein the at least a portion of the game information distributed to the at least one user device includes real-time data provided by the game of chance being played on the at least one gaming machine, wherein the at least a portion of the game information being distributed is distributed by posting the at least a portion of the game information to the social networking server” - the examiner submits this is unclear because it is unclear how the game information that is being distributed to the user device is also “distributed by posting the game information to the social networking server”. To overcome this rejection, the examiner suggests to amend the limitations at issue as follows:
distribute at least a portion of the game information to the at least one user device wherein the at least a portion of the game information distributed to the at least one user device includes real-time data provided by the game of chance being played on the at least one gaming machine, wherein the at least a portion of also posted to the social networking server

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 7,311,608 to Danieli, et al. (“Danieli”) in view of U.S. Patent Publication No. 2012/0028718 to Barclay et al., (“Barclay”) and U.S. Patent Publication No. 2006/0256135 to Aoyama, et al. (“Aoyama”).

Regarding claim 1, Danieli discloses:
A social gaming system that interacts with at least one gaming machine configured to play a game . . . and produce game information . . .  the social gaming system comprising: (see at least col. 9, lines 35-64) 
a social gaming server configured to: (see at least col. 6, lines 19-55 and col. 9, lines 35-64)
communicate with the at least one gaming machine; (see at least col. 6, lines 19-55 and col. 9, lines 35-64)
. . . obtain a set of social contacts associated with a player at the at least one gaming machine, . . . storing social contacts for a plurality of users; (see at least col. 10, lines 1-20 and FIG. 5, wherein the profile 402 includes social contacts)
form a list of at least one social contact from the set of social contacts; (see at least col. 10, lines 1-20)
transmit the list of at least one social contact to the at least one gaming machine; (see at least col. 10, lines 1-20)
cause display of the list of at least one social contact on at least a portion of a display of the at least one gaming machine; (see at least col. 10, lines 1-20)
. . . 
receive a selection of at least one of the at least one social contacts; (see at least col. 11, lines 19-27)
establish a remote gaming session between the at least one gaming machine and at least one user device associated with the selected at least one social contact, wherein, via the at least one user device, the selected at least one social contact is thereby able to at least monitor the game . . . being played on the at least one gaming machine; (see at least col. 11, lines 19-27)
cause display of an indication on the display of the at least one gaming machine based on the selected at least one social contact, wherein the indication denotes whether the selected at least one social contact is monitoring the game . . . being played on the at least one gaming machine; and (see at least col. 10, lines 12-20 and lines 34-46, and FIG. 10 and the corresponding description thereof)
distribute at least a portion of the game information to the at least one user device, (see at least col. 11, lines 19-27. See also see at least col. 6, lines 19-55 and col. 9, lines 35-64) 
wherein the at least a portion of the game information distributed to the at least one user device includes real-time data provided by the game . . . being played on the at least one gaming machine, (see at least col. 11, lines 19-27. See also see at least col. 6, lines 19-55 and col. 9, lines 35-64) and wherein the at least a portion of the game information to be distributed is distributed by posting the at least a portion of the game information to the social networking server. (see at least col. 6, line 19-33 and lines 50-55 in conjunction with col. 10, lines 34-46 (and FIG. 5), wherein the “gaming service” (which implemented using at least one  server (i.e., a social networking server) maintains “game information” 410 which indicates progress the game in the current session. The examiner submits that the server indicating progress of a current game reads on game information being posted to the server) 

Although Danieli does not appear to expressly disclose that the social contacts are obtained by communicating with a social networking server, Danieli does disclose: (a) the use of networked environments using remote computers such as servers to provide gaming service functions (e.g., see at least col. 6, lines 19-33 and lines 50-55; col. 9, lines 42-47); and (b) obtaining social contacts by communicating with a gaming service (e.g., see at least FIG. 5 and col. 10, lines 1-20). The examiner submits that it would have been obvious to one of ordinary skill in the art at the time the invention was made to expressly use one of Danieli’s servers of the networked environment to obtain the social contacts because Danieli suggests such a configuration by teaching the use of networked environments using servers to provide gaming service functions.

Although Danieli discloses that the system is used to play games Danieli does not appear to expressly disclose that the gaming machine is configured to play a game of chance, nor does Danieli appear to expressly disclose that that the gaming machine has at least one currency, ticket or card acceptor to support play of the game of chance.
However, Barclay discloses these features. For example, see at least: 
[0050] of Barclay which discloses: 
The wagering game system architecture 200 can also include one or more clients ("clients") 260configured to present wagering games and receive and transmit information to incorporate social networks and wagering games. The clients 260 can be a computer system, a personal digital assistant (PDA), a cell phone, a laptop, a wagering game machine, or any other device or machine that is capable of processing information, instructions, or other data provided via a communications network 222. (see [0050])

[0077] of Barclay which discloses: 
The system will reveal the outcome of the event at a future time to the players. In some embodiments, the event can be any occurrence (e.g., real-world event, game related event, random event, etc.) whose outcome is outside of the control of the player associated with the player account or any other player involved in betting against the player account.

[0095] of Barclay which discloses that the wagering games may include video slots, video lottery, and reel slots.
[0063] of Barclay which discloses a player may enter a bet via the game interface.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Danieli such that the gaming machine would be: (a) configured to play a game of chance; and (b) have at least one currency, ticket or card acceptor to support play of the game of chance (as taught by Barclay) because Danieli already discloses that games may be generally played on the gaming machine and a game of chance that includes a currency acceptor in merely one type of game that the gaming machine of Danieli would be cable of implementing as evidenced by at least [0050] of Barclay which discloses that the gaming machine may be any 

Although the Danieli/Barclay combination discloses:
The presence server is thus able to provide information regarding the status of the players in a user's friends list, such as whether the person is currently online, and if so, information concerning the game that the person is currently playing, and the time already spent playing the game in a current session, etc.  (col. 10, lines 14-20)

The simplest case for joining the two friends in playing a game occurs if both users are playing the same game title (i.e., if game 422a and game 422b are the same title). If second user 440 is interested in playing the game with the first user, second user 440 may join the game session that first user 420 is playing by simply accepting the invitation in a timely manner. The gaming service will then automatically join the second user in to the game session currently being played by the first user. (see col. 11, lines 19-27)

The Danieli/Barclay combination does not appear to expressly disclose “concurrently  display the game of chance on another portion of the display”.
However, Aoyama discloses such a configuration. (see at least FIGS. 5A-5D and the corresponding description thereof).
[0010]-[0011] of Aoyama also discloses:
[0010] Conventionally, in a case where a user refers to a friend list while playing a network game, the friend list appears to be displayed in a pop-up window different from the original image of the game, visually. Actually, the friend list is, however, merely displayed, as just a part of the image of the game, in front of the original image of the game. Therefore, as the game image is displayed in the window, not on a full screen but in a window display manner by the window display function of 

[0011] Technically, the friend list may be displayed on a window different from the game image. However, if the game image is displayed on a full screen when the window of the friend list is set behind the game image, the friend list cannot be seen. If the window of the friend list is set in front of the game image, the window of the friend list makes it difficult for the user to see the image of the game.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Danieli/Barclay combination such that the game of chance would be concurrently displayed on another portion of the display (as taught by Aoyama) because: (a) such a configuration is conventional as described in at least [0010]-[0011] of Aoyama; (b) Danieli suggests such a configuration in col. 10, lines 14-20 and col. 11, lines 19-27 (more specifically, Danieli discloses that while users are playing games, users may accept invitations from friends to join games). Also set forth above, the combination of Danieli, Barclay, and Aoyama discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g., computer programming), and that in combination, each element merely performs the same function as it does separately.  Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art at the time the invention was made.

Regarding claim 2, Danieli discloses: 
A method for distributing game information, comprising: (see at least col. 11, lines 19-27. See also see at least col. 6, lines 19-55 and col. 9, lines 35-64)
. . . 
operating a game . . . on the gaming device to produce the game information . . . ; (see at least col. 9, lines 35-64)
displaying the game . . . on a first portion of a display of the gaming device; (see at least col. 6, lines 13-15, col. 7, lines 17-19, and col. 11, lines 19-27.)
. . . obtain a set of social contacts associated with a user of the gaming device, . . . storing social contacts for a plurality of users; (see at least col. 10, lines 1-20)
displaying the set plurality of social contacts on . . . the display of the gaming device, the set of social contacts being associated with the user of the gaming device, wherein each of the plurality of social contacts are available for monitoring or participating in the game . . . being played on the gaming device; (see at least col. 10, lines 1-20, and col. 11, lines 19-27)
receiving a selection of at least one of the social contacts from the set of social contacts to monitor or participate in the game . . . being played on the gaming device; (see at least col. 11, lines 19-27)
identifying at least one remote user device associated with the selected at least one social contact; and (see at least col. 11, lines 19-27)
distributing at least a portion of the game information from the game . . .  to the at least one remote user device, (see at least col. 11, lines 19-27. See also see at least col. 6, lines 19-55 and col. 9, lines 35-64) wherein the distributing includes at least posting the at least a portion of the game information to the social networking server, (see at least col. 6, line 19-33 and lines 50-55 in conjunction with col. 10, lines 34-46 (and FIG. 5), wherein the “gaming service” (which implemented using at least one  server (i.e., a social networking server) maintains “game information” 410 which indicates progress the game in the current session. The examiner submits that the server indicating progress of a current game reads on game information being posted to the server) 
wherein the game . . . operates on the gaming device and not on the at least one remote user device. (see at least col. 11, lines 28-58)



 Although Danieli discloses that the system is used to play games Danieli does not appear to expressly disclose: (a) that the game is a game of chance; (b) determining if a wager is received at the gaming device; and (c) operating a game of chance . . . when it is determined that the wager is received. 
However, Barclay discloses these features. For example, see at least: 
[0050] of Barclay which discloses: 
The wagering game system architecture 200 can also include one or more clients ("clients") 260configured to present wagering games and receive and transmit information to incorporate social networks and wagering games. The clients 260 can be a computer system, a personal digital assistant (PDA), a cell phone, a laptop, a wagering game machine, or any other device or machine that is capable of processing information, instructions, or other data provided via a communications network 222. (see [0050])

[0077] of Barclay which discloses: 
The system will reveal the outcome of the event at a future time to the players. In some embodiments, the event can be any occurrence (e.g., real-world event, game related event, random event, etc.) whose outcome is outside of the control of the player associated with the player account or any other player involved in betting against the player account.


[0063] of Barclay which discloses a player may enter a bet via the game interface.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Danieli such that the game would be a game of chance that is operated when it is determined that the wager is received (as taught by Barclay) because Danieli already discloses that games may be generally played on the gaming machine and a game of chance that includes a currency acceptor in merely one type of game that the gaming machine of Danieli would be cable of implementing as evidenced by at least [0050] of Barclay which discloses that the gaming machine may be any device or machine that is capable of processing information, instructions, or other data provided via a communications network. Also, as set forth above, the combination of Danieli and Barclay discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g., computer programming), and that in combination, each element merely performs the same function as it does separately.  Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Although the Danieli/Barclay combination discloses:
The presence server is thus able to provide information regarding the status of the players in a user's friends list, such as whether the person is currently online, and if so, information concerning the game that the person is currently playing, and the time already spent playing the game in a current session, etc.  (col. 10, lines 14-20)

The simplest case for joining the two friends in playing a game occurs if both users are playing the same game title (i.e., if game 422a and game 422b are the same title). If second user 440 is interested in playing the game with the first user, second user 440 may join the game session that first user 420 is playing by simply accepting the invitation in a timely manner. The gaming service will then automatically join the second user in to the game session currently being played by the first user. (see col. 11, lines 19-27)


However, Aoyama discloses such a configuration. (see at least FIGS. 5A-5D and the corresponding description thereof).
[0010]-[0011] of Aoyama also discloses:
[0010] Conventionally, in a case where a user refers to a friend list while playing a network game, the friend list appears to be displayed in a pop-up window different from the original image of the game, visually. Actually, the friend list is, however, merely displayed, as just a part of the image of the game, in front of the original image of the game. Therefore, as the game image is displayed in the window, not on a full screen but in a window display manner by the window display function of the OS 200, the display area of the friend list becomes relatively small. This makes it difficult for the user to see the friend list.

[0011] Technically, the friend list may be displayed on a window different from the game image. However, if the game image is displayed on a full screen when the window of the friend list is set behind the game image, the friend list cannot be seen. If the window of the friend list is set in front of the game image, the window of the friend list makes it difficult for the user to see the image of the game.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Danieli/Barclay combination such that the game of chance would be concurrently displayed on another portion (i.e., the second portion) of the display (as taught by Aoyama) because: (a) such a configuration is conventional as described in at least [0010]-[0011] of Aoyama; (b) Danieli suggests such a configuration in col. 10, lines 14-20 and col. 11, lines 19-27 (more specifically, Danieli discloses that while users are playing games, users may accept invitations from friends to join games). Also set forth above, the combination of Danieli, Barclay, and Aoyama discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g., computer programming), and that in combination, each element merely performs the same function as it does separately.  Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Therefore, the invention as 

Regarding claim 3, Danieli discloses: 
A social gaming system that interacts with at least one gaming machine configured to play a game . . . and produce game information. . . the social gaming system comprising: (see at least col. 9, lines 35-64)
a social gaming server configured to: (see at least col. 6, lines 19-55 and col. 9, lines 35-64)
communicate with the at least one gaming machine; (see at least col. 6, lines 19-55 and col. 9, lines 35-64)
. . . obtain a set of social contacts associated with a player at the at least one gaming machine, . . . storing social contacts for a plurality of users; (see at least col. 10, lines 1-20) 
form a list of at least one social contact from the set of social contacts; (see at least col. 10, lines 1-20)
transmit the list of at least one social contact to the at least one gaming machine; (see at least col. 10, lines 1-20)
cause display of the list of at least one social contact on at least a portion of a display of the at least one gaming machine; (see at least col. 10, lines 1-20)
. . . 
establish a remote gaming session between the at least one gaming machine and at least one user device associated with the at least one social contact, wherein, via the at least one user device, the at least one social contact is thereby able to at least monitor the game of chance being played on the at least one gaming machine; (see at least col. 11, lines 19-27)
cause display of an indication on the display of the at least one gaming machine based on the at least one social contact, wherein the indication denotes whether the selected at least one social contact is monitoring the game of chance being played on the at least one gaming machine; and (see at least col. 10, lines 12-20 and lines 34-46, and FIG. 10 and the corresponding description thereof)
distribute at least a portion of the game information to the at least one user device,  (see at least col. 11, lines 19-27. See also see at least col. 6, lines 19-55 and col. 9, lines 35-64) wherein the at least a portion of the game information being distributed is distributed by posting the at least a portion of the game information to the social networking server. (see at least col. 6, line 19-33 and lines 50-55 in conjunction with col. 10, lines 34-46 (and FIG. 5), wherein the “gaming service” (which implemented using at least one  server (i.e., a social networking server) maintains “game information” 410 which indicates progress the game in the current session. The examiner submits that the server indicating progress of a current game reads on game information being posted to the server) 

Although Danieli does not appear to expressly disclose that the social contacts are obtained by communicating with a social networking server, Danieli does disclose: (a) the use of networked environments using remote computers such as servers to provide gaming service functions (e.g., see at least col. 6, lines 19-33 and lines 50-55; col. 9, lines 42-47); and (b) obtaining social contacts by communicating with a gaming service (e.g., see at least FIG. 5 and col. 10, lines 1-20). The examiner submits that it would have been obvious to one of ordinary skill in the art at the time the invention was made to expressly use one of Danieli’s servers of the networked environment to obtain the social contacts because Danieli suggests such a configuration by teaching the use of networked environments using servers to provide gaming service functions.


However, Barclay discloses these features. For example, see at least: 
[0050] of Barclay which discloses: 
The wagering game system architecture 200 can also include one or more clients ("clients") 260 configured to present wagering games and receive and transmit information to incorporate social networks and wagering games. The clients 260 can be a computer system, a personal digital assistant (PDA), a cell phone, a laptop, a wagering game machine, or any other device or machine that is capable of processing information, instructions, or other data provided via a communications network 222. (see [0050])

[0077] of Barclay which discloses: 
The system will reveal the outcome of the event at a future time to the players. In some embodiments, the event can be any occurrence (e.g., real-world event, game related event, random event, etc.) whose outcome is outside of the control of the player associated with the player account or any other player involved in betting against the player account.

[0095] of Barclay which discloses that the wagering games may include video slots, video lottery, and reel slots.
[0063] of Barclay which discloses a player may enter a bet via the game interface.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Danieli such that the gaming machine would be: (a) configured to play a game of chance; and (b) have at least one currency, ticket or card acceptor to support play of the game of chance (as taught by Barclay) because Danieli already discloses that games may be generally played on the gaming machine and a game of chance that includes a currency acceptor in merely one type of game that the gaming machine of Danieli would be cable of implementing as evidenced by at least [0050] of Barclay which discloses that the gaming machine may be any device or machine that is capable of processing information, instructions, or other data provided 

Although the Danieli/Barclay combination discloses:
The presence server is thus able to provide information regarding the status of the players in a user's friends list, such as whether the person is currently online, and if so, information concerning the game that the person is currently playing, and the time already spent playing the game in a current session, etc.  (col. 10, lines 14-20)

The simplest case for joining the two friends in playing a game occurs if both users are playing the same game title (i.e., if game 422a and game 422b are the same title). If second user 440 is interested in playing the game with the first user, second user 440 may join the game session that first user 420 is playing by simply accepting the invitation in a timely manner. The gaming service will then automatically join the second user in to the game session currently being played by the first user. (see col. 11, lines 19-27)

The Danieli/Barclay combination does not appear to expressly disclose “facilitate concurrently  display the game of chance on another portion of the display of the gaming machine”.
However, Aoyama discloses such a configuration. (see at least FIGS. 5A-5D and the corresponding description thereof).
[0010]-[0011] of Aoyama also discloses:
[0010] Conventionally, in a case where a user refers to a friend list while playing a network game, the friend list appears to be displayed in a pop-up window different from the original image of the game, visually. Actually, the friend list is, however, merely displayed, as just a part of the image of the game, in front of the original image of the game. Therefore, as the game image is displayed in the window, not on a full screen but in a window display 

[0011] Technically, the friend list may be displayed on a window different from the game image. However, if the game image is displayed on a full screen when the window of the friend list is set behind the game image, the friend list cannot be seen. If the window of the friend list is set in front of the game image, the window of the friend list makes it difficult for the user to see the image of the game.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Danieli/Barclay combination such that the game of chance would be concurrently displayed on another portion of the display (as taught by Aoyama) because: (a) such a configuration is conventional as described in at least [0010]-[0011] of Aoyama; (b) Danieli suggests such a configuration in col. 10, lines 14-20 and col. 11, lines 19-27 (more specifically, Danieli discloses that while users are playing games, users may accept invitations from friends to join games). Also set forth above, the combination of Danieli, Barclay, and Aoyama discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g., computer programming), and that in combination, each element merely performs the same function as it does separately.  Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art at the time the invention was made.

Response to Amendments/Arguments
Regarding the claim objections, Applicant’s amendments are acknowledged and are acceptable to overcome the claim objections. 
Regarding the 35 U.S.C. 112 rejections presented in the July 20, 2021 non-final Office action, Applicant’s amendments are acknowledged and are acceptable to overcome these 
Regarding the 35 U.S.C. 103 rejections, Applicant’s amendments and arguments have been fully considered but are not persuasive. 
On page 8, Applicant argues: 
Barclay and Danieli et al., in contrast to claim 1, are silent as to and fails to teach or suggest at least: 
communicate with a social networking server to obtain a set of social contacts associated with a player at the at least one gaming machine, the social networking server storing social contacts for a plurality of users; 
form a list of at least one social contact from the set of social contacts; 
transmit the list of at least one social contact to the at least one gaming machine; 
cause display of the list of at least one social contact on at least a portion of a display of the at least one gaming machine . . . .

The examiner respectfully disagrees and submits that this subject matter is rendered obvious for the reasons discussed above with respect to the 35 U.S.C. 103 rejections.

On page 9, Applicant argues that neither Danieli nor Barclay teach or suggest:
establish a remote gaming session between the gaming machine and at least one user device associated with the at least one social contact, wherein, via the at least one user device, the at least one social contact is thereby able to at least monitor the game of chance being played on the at least one gaming machine; 
cause display of an indication on the display of the gaming device based on the at least one social contact, wherein the indication denotes whether the selected at least one social contact is monitoring the game of chance being played on the at least one gaming machine . . . .

The examiner respectfully disagrees and submits that this subject matter is rendered obvious for the reasons discussed above with respect to the 35 U.S.C. 103 rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757.  The examiner can normally be reached on Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715